         Case 1:19-mj-00282-GMH Document 1-1 Filed 11/18/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA              :               Case No:
                                      :
             v.                       :               VIOLATION:
                                      :
SOPHIA KIM,                           :               18 U.S.C. § 1344(2)
also known as “Sophia Kim Sebold” and :               (Bank Fraud)
“Sookyeong Kim Sebold,”               :
                                      :
             Defendant.               :               FILED UNDER SEAL


                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Jeffrey Schurott, being first duly sworn, hereby depose and state as follows:

                                   PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a criminal Complaint charging SOPHIA

KIM, also known as “Sophia Kim Sebold” and “Sookyeong Kim Sebold” (“KIM”) with Bank

Fraud, in violation of 18 U.S.C. § 1344(2). I respectfully submit that the Affidavit establishes

probable cause to believe that KIM participated in a scheme to defraud the Kirov Academy of

Ballet. I request that the Court issue an arrest warrant for KIM, pursuant to Federal Rule of Criminal

Procedure 4(a).

                                 BACKGROUND OF AFFIANT

       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have

been so employed since September 2017. After graduating from the FBI Academy at Quantico,

Virginia, I was assigned to the Washington Field Office of the FBI where I investigate a variety of

criminal matters including, but not limited to, corporate fraud, complex financial crimes, and other

white-collar crimes. Through my employment with the FBI, I have gained knowledge in the use of

various investigative techniques including the utilization of physical surveillance, investigative

interviews, financial investigations, the service of Administrative and Grand Jury Subpoenas, and

                                                  1
         Case 1:19-mj-00282-GMH Document 1-1 Filed 11/18/19 Page 2 of 6



the execution of search and arrest warrants. As a federal agent, I am authorized to investigate

violations of laws of the United States, and as a law enforcement officer, I am authorized to execute

warrants issued under the authority of the United States.

       3.      The facts and information contained in this Affidavit are based on my personal

knowledge and observations, information provided to me by others involved in the investigation,

and a review of documents and records. This Affidavit does not contain each and every fact known

to the government. It contains only those facts necessary to support a finding of probable cause for

a Complaint. The dates listed in the Affidavit should be read as “on or about” dates.

               STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       4.      The FBI has been investigating a scheme to defraud BB&T Bank and SunTrust

Bank, by and through Kirov Academy of Ballet accounts held in the care, custody, and control of

BB&T Bank and SunTrust Bank. Both BB&T Bank and SunTrust Bank are financial institutions

within the meaning of 18 U.S.C. § 20, whose deposits are insured by the Federal Deposit Insurance

Corporation.

       5.      The Kirov Academy of Ballet (“KAB”) is a 501(c)(3) organization located in the

District of Columbia. According to Witness One, an employee of KAB, in or about July 2017, the

organization hired KIM as comptroller. According to Witness One, KIM had access to KAB’s bank

accounts, debit card, and credit card. According to Witness Two, the checks for KAB’s BB&T

checking account were maintained in a locked filing cabinet in the office space used by KIM and

Witness Two. Only KIM and Witness Two had keys to the filing cabinet. When KAB needed

more checks, Witness Two ordered them from BB&T Bank, and the checks were delivered to KAB

by mail. According to Witness One, though KIM sometimes did work from her home, KIM was

not authorized to remove checks from the KAB premises and there was no legitimate business



                                                 2
        Case 1:19-mj-00282-GMH Document 1-1 Filed 11/18/19 Page 3 of 6



reason for KIM to have checks offsite. Also according to Witness One, KIM was the only KAB

employee with access to the organization’s debit card. Due to performance issues, KAB decided

to terminate KIM from employment in September 2018.

       6.      On or about September 20, 2018, Witness Three, also an employee of KAB, and

KIM replaced KIM’s name on the KAB BB&T Bank and SunTrust Bank accounts. On or about

September 20, 2018, KIM admitted to Witness Three that she had taken approximately $800,000

from the KAB BB&T Bank and SunTrust Bank accounts due to a gambling addiction and other

financial problems.

       7.      On or about September 21, 2018, KIM contacted Witness One and admitted using

her position as comptroller to misappropriate KAB funds, expressed remorse, and indicated she

wanted to repay KAB. KIM requested to meet with Witness One, and KIM and Witness One agreed

to meet for lunch.

       8.      On or about September 24, 2018, KIM and Witness One met for lunch. Prior to the

meeting, Witness One prepared a written document, for KIM’s signature, for KIM to acknowledge

taking at least $800,000 from KAB for “gambling purposes” and to acknowledge that her actions

may result in criminal charges against her. At the lunch meeting, KIM apologized for taking the

money and stated that she deposited some money back into KAB bank accounts when she was

successful at gambling. According to Witness One, KIM read the document several times before

signing, repeatedly apologized to Witness One, and expressed no hesitancy before signing the

document.

       9.      Your affiant has reviewed the two-page document, dated September 24, 2018 and

signed by KIM, entitled, “Admission of guilt, promissory note, and Deed of Trust.” In the

document, KIM admitted the following:



                                              3
        Case 1:19-mj-00282-GMH Document 1-1 Filed 11/18/19 Page 4 of 6



       This is to confirm that on September 20, 2018, I confessed to [Witness One] and
       on September 21, I confessed to [Witness Three] and [Witness Four], that during
       the term of my employment with KAB from July 2017 to the present date, I have
       been misusing funds of the Academy which have been entrusted to my care as
       Controller. I have been abusing privileged related to the use of a debit card and
       made unauthorized withdrawals from KAB bank accounts (BB&T and SunTrust
       Bank) in the amount of approximately $800,000 to the best of my knowledge. The
       amount could be higher.

       I have used these funds for gambling purposes and recognize that this may result in
       criminal charges being lodged against me for embezzlement, fraud, negligence, and
       employee theft. I have all intention of reimbursing these funds to the Academy and
       making the Academy whole as soon as possible.

       10.    On or about November 8, 2018, your affiant interviewed KIM. During the interview,

KIM admitted taking approximately $800,000 from KAB by using KAB debit and credit cards, and

cash withdrawals from KAB’s BB&T bank account to support KIM’s gambling. KIM also admitted

writing checks from KAB’s BB&T bank account payable to “Cash,” and signing and cashing those

checks to use the money to gamble. During the interview, KIM further identified transactions in

which she used KAB’s debit card to withdraw cash at MGM National Harbor Casino in Maryland

to gamble.

       11.    On or about November 9, 2018, KIM contacted FBI Special Agent (SA) Brian

Wickham and requested to meet. During the meeting, KIM again admitted using KAB funds to

support her gambling habit, and further stated that when she was successful at gambling, she would

return those funds to KAB. KIM presented SA Wickham with receipts showing 11 such deposits

into KAB bank accounts.

       12.    According to information provided to KAB by an outside accounting firm, between

January 9, 2018 and September 21, 2018, KIM misappropriated approximately $1,501,285.13 from

KAB’s BB&T Bank and SunTrust Bank accounts through unauthorized check, debit card, and

credit card transactions. KAB also incurred approximately $731.08 in fees relating to these



                                                4
        Case 1:19-mj-00282-GMH Document 1-1 Filed 11/18/19 Page 5 of 6



unauthorized transactions, resulting in a total loss of approximately $1,502,016.21.

       13.     Specifically, between January 9, 2018, and September 17, 2018, KIM wrote 68

unauthorized checks to “Cash” or to “Sophia Kim,” in whole-dollar amounts ranging from $500 to

$12,000, totaling approximately $377,200. These checks were signed only by KIM, did not have

supporting documentation, and were drawn on KAB’s BB&T Bank account, and two SunTrust

Bank accounts. KIM cashed some of these checks at the BB&T Bank located at 1909 K Street,

N.W., Washington, D.C.

       14.     Between January 9, 2018, and September 21, 2018, KIM conducted 197

unauthorized debits and cash withdrawals, which did not have supporting documentation, totaling

approximately $479,283. These unauthorized debits and cash withdrawals drawn on KAB’s BB&T

Bank account, and two SunTrust Bank accounts. These transactions incurred 161 additional related

automated teller machine (“ATM”) fees totaling approximately $518. The 197 unauthorized debits

and cash withdrawals include unauthorized 120 debits and withdrawals at MGM National Harbor

Casino in Oxon Hill, MD, totaling approximately $392,749, and 44 other unauthorized debits and

withdrawals at locations in Oxon Hill, MD. KIM returned approximately $27,500 to KAB through

4 ATM deposits.

       15.     Between January 25, 2018, and September 19, 2018, KIM conducted 139

unauthorized credit card transactions, which did not have supporting documentation, totaling

approximately $681,751 (minus approximately $9,448 in vendor credits and cash returned to KAB).

KIM conducted these unauthorized credit card transactions using KAB’s BB&T corporate credit

card, which had been issued to KIM. These transactions incurred 9 additional credit card fees

totaling approximately $213.08.       The 139 unauthorized credit card transactions include

unauthorized 120 credit card charges at MGM National Harbor Casino in Oxon Hill, MD, totaling



                                                 5
        Case 1:19-mj-00282-GMH Document 1-1 Filed 11/18/19 Page 6 of 6



approximately $675,277, and 6 other credit card charges with Nuskin cosmetics, totaling

approximately $3,671.

                                         CONCLUSION

       16.     Based on the foregoing, your Affiant respectfully submits that probable cause exists

to believe that KIM has committed Bank Fraud in violation of 18 U.S.C. § 1344. I respectfully

request that the Court issue an arrest warrant for KIM.

       The statements above are true and accurate to the best of my knowledge and belief.




                                                            ________________________
                                                            Jeffrey Schurott
                                                            Special Agent
                                                            Federal Bureau of Investigation


SUBSCRIBED and SWORN to me this ___th day of November, 2019.



___________________________________________
G. Michael Harvey
United States Magistrate Judge




                                                 6
